AO 72A
(Rev. 8/82)

 

Case 2:20-cv-00050-LGW-BWC Document 18 Filed 03/10/21 Page 1 of 2

In the Anited States District Court
For the Southern District of Georgia
Brunswick Division

RONALD ZEBROWSKI, *
*
Petitioner, * CIVIL ACTION NO.: 2:20-cv-50
*
Vv. *
*
WARDEN LINDA GETER, *
*
Respondent. *
ORDER

After an independent and de novo review of the entire
record, the Court concurs with the Magistrate Judge’s Report and
Recommendation. Dkt. No. 16. Petitioner Ronald Zebrowski
(“Zebrowski”) filed Objections to this Report and
Recommendation. Dkt. No. 17.

In his Objections, Zebrowski asserts the Magistrate Judge
and Respondent both used incorrect dates for the date of arrest,
the date of the charged offense, and when Zebrowski began his
confinement. Id. at p. 1. However, nothing in Zebrowski’s
conclusory Objections or underlying filings indicates the
Magistrate Judge erred in his findings. The Magistrate Judge

cited objective evidence of record in this case, as well as

 
AO 72A
(Rey, 8/82)

 

Case 2:20-cv-00050-LGW-BWC Document18 Filed 03/10/21 Page 2 of 2

controlling case law, in reaching his recommendations. Dkt. No.
16.

The Court OVERRULES Zebrowski’s Objections and ADOPTS the
Magistrate Judge’s Report and Recommendation as the opinion of
the Court. The Court also GRANTS Respondent’s Motion to
Dismiss, DENIES Zebrowski’s 28 U.S.C. § 2241 Petition, DIRECTS
the Clerk of Court to CLOSE this case and enter the appropriate
judgment of dismissal, and DENIES Zebrowski in forma pauperis

status on appeal.

SO ORDERED, this day of Dike , 2021.

HON. LISA GODBEY WOOD, JUDGE

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

 
